Order, Supreme Court, New York County (Paula Omansky, J.), entered June 25, 1999, which, to the extent appealed from, granted defendant’s motion for summary judgment dismissing the. complaint, unanimously affirmed, with costs.
Although there may have been an informal understanding between the parties that they would share profits from the use of the film formerly held by their since dissolved partnership, their partnership could not have been revived or created anew by such an understanding, which would have been void under the Statute of Frauds (General Obligations Law § 5-701 [a] [1]; see also, Cron v Hargro Fabrics, 91 NY2d 362, 366-368). As the alleged agreement falls within the Statute, it may not be used in support of causes of action for an accounting or for imposition of a constructive trust (see, Wings Assocs. v Warnaco, Inc., 269 AD2d 183, lv denied 95 NY2d 759; Snyder v Isabella Geriatric Ctr., 235 AD2d 227, 228).
We have considered plaintiff’s remaining arguments and find them unavailing. Concur — Sullivan, P. J., Rosenberger, Lerner, Andrias and Friedman, JJ.